

114 S2465 ES: To designate the facility of the United States Postal Service located at 15 Rochester Street in Bergen, New York, as the Barry G. Miller Post Office.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionS. 2465IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 15 Rochester Street in
 Bergen, New York, as the Barry G. Miller Post Office.1.Barry G. Miller Post Office(a)DesignationThe facility of the United States Postal Service located at 15 Rochester Street in Bergen, New York, shall be known and designated as the Barry G. Miller Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Barry G. Miller Post Office.Passed the Senate May 26, 2016.Secretary